    Case 3:21-cv-00301 Document 8-2 Filed 08/23/21 Page 1 of 3 PageID #: 41



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL                          )
COALITION, WEST VIRGINIA                           )
HIGHLANDS CONSERVANCY, and                         )
                                                   )
THE SIERRA CLUB,                                   )
                                                   )
               Plaintiffs,                         )
                                                   )      Case No. 3:21-cv-00301
               v.                                  )
                                                   )
                                                   )
GLENDA OWENS, Acting Director,                     )
Office of Surface Mining Reclamation and           )
Enforcement,                                       )
                                                   )
               Defendant.                          )


 ORDER GRANTING UNOPPOSED MOTION FOR SECOND EXTENSION OF TIME

       Defendant Glenda Owens has moved the Court for an order to extend the deadline to

answer or otherwise respond to the Complaint from August 24, 2021, to September 21, 2021. In

seeking the extension, Defendant states that the Office of Surface Mining Reclamation and

Enforcement issued a letter on August 23, 2021, addressing the matters raised by the Complaint,

and constituting a determination under 30 C.F.R. § 732.17(c). The motion states that a copy of

the letter has been provided to Plaintiffs, and the letter is attached as an exhibit to the motion.

The parties have conferred and agree that it would be appropriate to allow Plaintiffs a reasonable

amount of time to determine the effect of this letter, if any, on the claims raised by the present

Complaint.

       In light of the foregoing, it is hereby ORDERED that the deadline for Defendant to

answer or otherwise respond to the Complaint is extended to September 21, 2021.
     Case 3:21-cv-00301 Document 8-2 Filed 08/23/21 Page 2 of 3 PageID #: 42




                             Entered: This ___ day of _____________, 2021.




                             ROBERT C. CHAMBERS
                             UNITED STATES DISTRICT JUDGE

APPROVED FOR ENTRY:

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY, and
THE SIERRA CLUB,

Plaintiffs,

/s/ J. Michael Becher
J. Michael Becher (WV Bar No. 10588)
Appalachian Mountain Advocates
P.O. Box 507
Lewisburg, WV 24901
(304) 382-4798
mbecher@appalmad.org

Counsel for Plaintiffs

GLENDA OWENS, Acting Director,
Office of Surface Mining Reclamation
and Enforcement

Defendant,

TODD KIM
Assistant Attorney General
Environment and Natural Resources Division

 /s/ Paul A. Turcke
PAUL A. TURCKE
Idaho State Bar No. 4759
Trial Attorney, Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 353-1389
Fax: (202) 305-0506
Paul.Turcke@usdoj.gov

                                             2
    Case 3:21-cv-00301 Document 8-2 Filed 08/23/21 Page 3 of 3 PageID #: 43




LISA G. JOHNSTON
Acting United States Attorney
Southern District of West Virginia

 /s/ Fred B. Westfall, Jr.
FRED B. WESTFALL, JR.
W. Va. State Bar No. 3992
Assistant United States Attorney, Civil Chief
300 Virginia Street East, Room 4000
Charleston, WV 25301
Telephone: (304) 347-5104
Fax: (304) 347-5104
Fred.Westfall@usdoj.gov

Counsel for Defendant




                                                3
